DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (Hereinafter “Miki”) US Patent Application Publication No. 20210124538 in view of Cho et al. (Hereinafter "Cho") US  Patent Application Publication No. 20180188874.

Referring to claim 1, Miki teaches a recording apparatus [image forming apparatus, 1 of fig. 1; ab], comprising: 
a recording section that records information on a medium [printing function, 0029]; 
a main body [2 of fig. 1] provided with the recording section [multifunction apparatus including multiple functions such as a scanning function, a printing function, a copying function… of fig. 1; 0029-0031]; and
a tilt panel that allows a setting operation of the main body [operation display unit 12 of fig. 1; 0033], the tilt panel being configured to pivot in a touch direction, the tilt panel including: a touch panel disposed on a front surface of the tilt panel [0039], and a press direction of the power button intersecting the touch direction of the touch panel [12a of fig. 2; 0032-0033]. 
However, Miki does not explicitly teach a power button disposed on a part of a periphery of the tilt panel. Cho teaches a power button disposed on a part of a periphery of the tilt panel [power button 21 of fig. 12; 0102; 0106].
It would have been obvious to one of ordinary skill in the art to add the feature of Cho to system of Miki as an essential means to prevent unintentional touching of the device due to the external environment or erroneous operation.

Referring to claim 2, Miki and Cho teach the invention substantially as claimed, wherein the press direction of the power button forms a substantially right angle with the touch direction of the touch panel [Cho, 21 of fig. 12]. 

Referring to claim 3, Miki and Cho teach the invention substantially as claimed, wherein the periphery of the tilt panel is formed of a deep color member, and the power button is formed of a light color member or a transparent member [Cho, 0203]. 

Referring to claim 4, Miki and Cho teach the invention substantially as claimed, wherein the power button is surrounded by the deep color member [Cho, 0203].
 
Referring to claim 5, Miki and Cho teach the invention substantially as claimed, wherein the main body has a casing defining an ejection space, the medium on which the information was recorded is to be ejected into the ejection space, the power button is disposed so as to at least partly cover the ejection space as seen from front of the main body, and the casing is formed of a deep color member [Miki, 0034]. 

Referring to claim 6, Miki and Cho teach the invention substantially as claimed, wherein the power button is configured to light [Miki, 17, 23 of fig. 2; clms 14-19]. 

Referring to claim 7, Miki and Cho teach the invention substantially as claimed, wherein the power button is disposed on a side of the tilt panel which is furthest from a pivot shaft of the tilt panel [Cho, 21 of fig. 12; 0102; 0106]. 

Referring to claim 8, Miki and Cho teach the invention substantially as claimed, wherein the power button is disposed apart from a front surface toward a rear surface of the tilt panel in a thickness direction of the tilt panel [Cho, 21 of fig. 12; 0102; 0106]. 

Referring to claim 9, Miki and Cho teach the invention substantially as claimed, the power button has a surface to be pressed, the surface being substantially flush with or depressed into a surface around the power button in the press direction [Cho, 0012-0017; 0056-0061].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691